DETAILED ACTION
1.	The amendment filed on 1/31/22 has been entered.

Claims 1, 4-10, 12-14 and 19 have been amended.

Claims 1-25 are pending.


Allowable Subject Matter

2.    Claims 1-25 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: See Previous Office action mailed on 11/1/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/AHMED N SEFER/Primary Examiner, Art Unit 2893